Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	As per the instant Application having Application number 17/400,918, the examiner acknowledges the applicant's submission of the amendment dated 7/13/2022 in response to the Ex Parte Quayle mailed on 5/18/2022. Claim 1 has been amended and claims 1-5 are pending.

DRAWINGS
	The amendment to the drawings filed on 7/13/2022 are deemed proper and have been entered.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Sanghavi et al. (US 10,733,003) teaches “Allocating a virtual machine load balancer from a pool to a virtual machine environment can include applying a read lock to the pool prior to allocating the virtual machine load balancer from the pool to the virtual machine environment, and releasing the read lock from the pool after allocating the virtual machine load balancer from the pool to the virtual machine environment. For example, a consumer component for subnetwork A applies a read lock to subnetwork A's pool, allocates 1 virtual machine load balancer from subnetwork A's pool to the virtual machine environment that requires a virtual machine load balancer, and releases the read lock from subnetwork A's pool. The consumer component for a subnetwork applies a read lock to the subnetwork's pool to prevent other consumer components for the subnetwork from reading the identifier of the next available virtual machine load balancer in the subnetwork's pool, thereby ensuring that the next available virtual machine load balancer in the subnetwork's pool is allocated to only one requestor, which may be referred to as an “exactly once” allocation of a load balancer. Since a producer component for a subnetwork's pool uses a write lock that differs from the read lock used by a consumer component for the same subnetwork's pool, both a producer component and a consumer component can access the same subnetwork's pool simultaneously, because the producer component's applied write lock does not prevent the consumer component from accessing the subnetwork's pool, and the consumer component's applied read lock does not prevent the producer component from accessing the subnetwork's pool.” (col. 6, lines 9-37). 
REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-5 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The following references are deemed the closest prior art of record:
Loh et al. (US 2015/0277949) teaches a Virtual Machine Manager which may write virtual machine identifiers in register to control access to memory based on the virtual machine identifiers (pars. 0029-0041).  
Nakada et al. (US 2013/0297901) teaches a memory access information register “that stores memory access information related to memory areas which can be accessed by respective virtual machines” (Abstract; figs. 4-11 and related text); where only the hypervisor is authorized to access memory area allocation registers storing virtual machine identification information for the virtual machines authorized to access memory areas (pars. 0050, 0070, 0127; fig. 6 and related text).
	
The prior art of record; including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus comprising “a first identification (ID) storing circuit that stores a first ID indicating one of a plurality of virtual machines; and an access determination circuit configured to: determine whether or not an access request issued by one of the virtual machines is permitted based on the first ID, lock the first ID storing circuit when a lock request is issued by the one of the virtual machines whose access request is permitted, and change the first ID when a change request is issued by one of the virtual machines and the first ID storing circuit is unlocked.”
	Dependent claims 2-5 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



August 1, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135